 



EXHIBIT 10.8

Summary of Approved 2004 and 2005 Compensation

     On February 23, 2005, per the recommendations of the Compensation
Committee, the Board of Directors of Blackboard Inc. (the “Board”) took the
following actions:

Base Salary of Named Executive Officers

     The Board approved increases to the annual base salary of the following
executive officers, effective as of April 1, 2005:

          Name and Position       Annual Base Salary
Michael L. Chasen
       
Chief executive officer, president
      $335,000
Matthew L. Pittinsky
       
Chairman of the board of directors
      $245,000
Peter Q. Repetti
       
Chief financial officer
      $245,000
Matthew H. Small
       
Senior vice president for legal, general counsel
      $195,000
 
       
 
       

On-Target Bonus

     The Board approved the on-target bonus levels of the executive officers for
fiscal 2005 set forth in the table below, the payment of which will be based on
company performance measures and individual or team performance measures to be
established by the Compensation Committee. The portion of the bonus payment
attributable to company performance will vary depending on the officer, and the
balance is attributed to individual or team performance. If company performance
exceeds target, to the extent that an officer’s bonus is based on company
performance, such officer’s bonus amount will be appropriately increased in
accordance with the guidelines established by the Compensation Committee.
Conversely, if company performance is below target, the portion of each
executive’s bonus based on company performance will be decreased accordingly.

          On-Target Bonus
Michael L. Chasen
  70% of Base Salary
Matthew L. Pittinsky
  50% of Base Salary
Peter Q. Repetti
  50% of Base Salary
Matthew H. Small
  50% of Base Salary

2004 Bonus

     The Board authorized the payment of the following bonus amounts in respect
to the year ended December 31, 2004:

          2004 Bonus Amount
Michael L. Chasen
  $205,000
Matthew L. Pittinsky
  $163,750
Peter Q. Repetti
  $155,500
Matthew H. Small
  $116,875
Todd E. Gibby
  $95,000

 